Citation Nr: 0336066	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or for being housebound.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
a prisoner of war from April 1942 to September 1942, "NCS" 
from September 1942 to September 1945, and had regular 
Philippine Army service from September 1945 to December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or for being housebound. 


FINDINGS OF FACT

1.  The veteran is not so helpless as to require regular aid 
and attendance of another person.

2.  The veteran does not have a single disability rated as 
100 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly compensation for regular aid 
and attendance or for being permanently housebound have not 
been met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the August 2002 statement of the case, the veteran was 
provided with the text of 38 C.F.R. § 3.350, pertaining to 
special monthly compensation ratings, and with the text of 
38 C.F.R. § 3.352, pertaining to the criteria for determining 
need for aid and attendance and "permanently bedridden."  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a February 2001 letter, the RO, under a heading 
entitled "What VA Will Do," indicated that it would attempt 
to secure any additional records the veteran was unable to 
obtain, but that the veteran had to provide the RO with 
sufficient information so that it could obtain the records 
from the appropriate person or agency.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained VA examination reports and 
private treatment records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In an August 1954 rating decision, the veteran was granted 
service connection for a shrapnel wound of the left leg under 
Diagnostic Code 5311 with a 10 percent disability evaluation.  
In a February 1976 rating decision, the veteran was granted 
service connection for osteomyelitis with a 20 percent 
disability evaluation under Diagnostic Code 5000.  A 10 
percent disability evaluation for the shrapnel wound of the 
left leg was continued.  In a January 1999 rating decision, 
the veteran was awarded service connection for ischemic heart 
disease with an evaluation of 60 percent under Diagnostic 
Codes 6314-7005.  He was also awarded service connection for 
peptic ulcer disease with parasitism with a noncompensable 
evaluation under Diagnostic Code 7324.  He was also awarded 
service connection for malnutrition, with a noncompensable 
evaluation under Diagnostic Codes 6399-6315.  A 20 percent 
evaluation for osteomyelitis and a 10 percent evaluation for 
residuals of a shrapnel wound to the left leg were continued.  
The veteran had a combined disability evaluation of 70 
percent.  An April 2000 rating decision granted a total 
rating for compensation on the basis of individual 
unemployability.

In a July 2000 rating decision, the veteran was awarded 
service connection for peripheral neuropathy of the left and 
right upper extremities, each with a 10 percent disability 
evaluation under Diagnostic Code 8515, and he was awarded 
service connection for peripheral neuropathy of the left and 
right lower extremities, each with a 10 percent evaluation 
under Diagnostic Code 8520.  His combined evaluation was 
increased to 80 percent.

In a May 1999 VA social work survey report, it was noted that 
the veteran could still attend to his immediate needs at home 
but with minimal support.  His activities at home were 
sweeping the floor, watching television, and talking with his 
grandchildren.  It was noted that the veteran attended 
meetings once a month to keep himself busy, but stayed at 
home most of the time because of his low back pain and knee 
joint pains.

In a July 1999 statement, a private physician indicated that 
the veteran was treated for ischemic heart disease, 
congestive heart failure, ulceration, shrapnel wound left 
leg, peptic ulcer, and malnutrition.  The physician stated 
that the veteran was given the necessary medication, proper 
medical management was instituted, and the veteran was 
advised that regular aid and attendance was necessary to his 
daily routine activities.  The physician stated that the 
veteran was totally and permanently disabled due to the above 
debilitating diseases, so an attendant was necessary to his 
daily routine activities such as dressing, feeding himself, 
and taking medicine daily.

In a June 2000 aid and attendance or housebound VA 
examination report, the examiner noted that the veteran 
reported that he had occasional dizziness, chest pains, 
chronic productive cough, constipation, and joint pains, and 
that he wore an absorbable diaper.  The examiner noted that 
the veteran came in ambulatory with a cane, with a limp over 
the left leg.  He noted that the veteran had been confined in 
1999 at a local hospital because of fever and hypertension.  
The veteran was not permanently bedridden and was capable of 
managing his benefit payments.  The examiner noted that the 
veteran suffered from dizziness, constipation, occasional 
urinary incontinence necessitating the use of a diaper, and 
occasional lapses of memory.  The veteran had to ambulate 
with a cane, and needed a companion when going beyond the 
confines of the home for assistance with ambulation.  The 
examiner noted that the veteran led a sedentary lifestyle and 
was unable to help with any household chores as he used to be 
able to do.  

Upon objective examination, the examiner noted that the 
veteran was neat and well kempt, fairly nourished, and had a 
limping gait.  His blood pressure was 130 over 70.  There 
were no functional restrictions of the upper extremities, he 
was able to eat by himself if the food was prepared for him, 
and his bath was prepared for him so he could bathe himself 
with a companion on stand-by to assist him.  He needed 
assistance with placing his diapers and with some grooming 
activities such as dressing up.  He was accompanied to the 
bathroom to attend to the needs of nature.  He was able to 
ambulate around the room with the aid of a cane, with good 
weight bearing and balance, although he limped on the left 
leg.  The veteran was able to walk 10 feet with his cane 
without the assistance of another person.  The veteran was 
housebound most of the time.  Permanent restrictions included 
arteriosclerotic heart disease, degenerative joint disease, 
and a chronic lung condition.  The diagnoses were 
arteriosclerotic heart disease, "NIF II-B, Mets 4," 
degenerative joint disease, chronic lung condition, 
emphysema, and debility due to old age.

A February 2001 aid and attendance or housebound VA 
examination report noted that the veteran required the aid of 
his daughter in reporting for the examination.  The examiner 
noted that the veteran was not hospitalized, was not 
permanently bedridden, and was capable of managing his 
benefit payments.  She noted that the veteran had a recurrent 
cough, shortness of breath, hip and knee joint pain, pains in 
the left leg, occasional dizziness, no incontinence, and that 
he walked with a cane.  She noted that the veteran would sit 
most of the time, and watch television for approximately 
three hours at a time.  

Upon objective examination, the examiner noted that the 
veteran was neat, ambulatory and fairly nourished.  He 
stooped, his gait was slow, he used a cane, and he limped on 
his left leg.  His blood pressure was 150 over 98.  He had no 
motor weakness, could feed himself, had assistance in bathing 
and dressing due to dizziness associated with positional 
changes, and was assisted in walking to the toilet, but could 
be left inside.  He had no limitation of motion, contracture, 
incoordination, atrophy, or weakness.  He walked and 
maintained balance with a cane.  He had limited bending due 
to back pains.  No deformity of the thoracic spine interfered 
with breathing.  The veteran was able to walk about 5 meters 
without the assistance of another person.  Twice a month the 
veteran was brought to the doctor for a check-up, when he 
would ride the tricycle with his daughter.  The diagnoses 
were hypertensive arteriosclerotic heart disease, "NIF," 
"CFC 11-B"," chronic obstructive pulmonary disease, 
degenerative joint disease, and generalized debility due to 
old age.

A September 2002 statement from a private ophthalmologist 
certified that the veteran had been under his care for the 
prior eight months because of blurred vision and dizziness.  
He stated that the veteran's visual acuity of the right eye 
was "CF" one foot, and of the left eye was "CF" two feet.  

In an October 2002 statement, the veteran indicated that he 
was almost blind, that most of the time he would lay in bed, 
and that he was substantially confined to his dwelling.  He 
stated that he could not dress or undress himself, or keep 
himself clean and presentable.  He stated that without 
regular aid and attendance he was helpless.

A December 2002 statement from a private physician certified 
that the veteran was admitted to the University of the East 
Ramon Magsaysay Memorial Hospital, and diagnosed with 
bronchial asthma, uremic encephalopathy secondary to BPH.  
The physician noted that the veteran needed assistance for 
his daily self-care activities.  A December 2002 discharge 
summary noted that the veteran had been admitted for 
approximately 17 days.  The summary noted that the veteran 
was sedentary and mostly confined in bed but still able to 
ambulate with the use of a cane.


III.  Criteria

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation 
shall be awarded.  38 U.S.C.A. § 1114(l) (West 2002).

If the veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disabilities 
independently ratable at 60 percent or more, or, (2) by 
reason of such veteran's service-connected disability or 
disabilities, is permanently housebound, then the monthly 
compensation shall be $2,422.  For the purposes of this 
subsection, the requirement of "permanently housebound" 
will be considered to have been met when the veteran is 
substantially confined to such veteran's house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout such 
veteran's lifetime.  38 U.S.C.A. § 1114(s) (West 2002).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination or 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

IV.  Analysis

a.  Special monthly compensation based on the need for 
regular aid and attendance

The Board finds that the preponderance of the evidence is 
against entitlement to special monthly compensation based on 
the need for regular aid and attendance.

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to be in need of regular aid and attendance, 
special monthly compensation shall be awarded.  38 U.S.C.A. 
§ 1114(l) (West 2002).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination or upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (2003).

In the May 1999 VA social work survey report, the veteran 
could attend to his immediate needs at home with minimal 
support.  He was able to sweep the floor, watch television, 
and attend meetings.  It was noted that he stayed at home 
most of the time because of his low back pain and knee joint 
pains.  In contrast, the private physician in the July 1999 
statement advised the veteran that regular aid and attendance 
was necessary for him to attend to his daily routine 
activities, including dressing, eating, and taking medicine.  

By the time of the June 2000 VA examination report, it was 
noted that the veteran led a sedentary lifestyle and was 
unable to help with any household chores as he used to do.  
He was ambulatory with the use of a cane and had a limp of 
the left leg.  He was able to walk 10 feet with the cane 
without the assistance of another person, and had good weight 
bearing and balance.  He did need a companion, however, when 
going beyond the confines of the home for assistance with 
ambulation.  He was housebound most of the time.  There were 
no functional restrictions of the upper extremities, he was 
able to feed himself, he was able to take a bath with a 
companion standing by for assistance, and he was able to 
attend to the needs of nature by himself as long as someone 
accompanied him to the bathroom.  He also needed assistance 
placing his diapers and with some grooming activities.

At the time of the February 2001 VA examination report, the 
veteran was ambulatory, although his gait was slow, he 
maintained balance with a cane, and he limped on his left 
leg.  He was able to walk five meters without the assistance 
of another person.  He had no motor weakness, could feed 
himself, and could attend to the needs of nature himself 
provided that he had assistance walking to the bathroom.  He 
had assistance dressing and bathing due to dizziness 
associated with positional changes.  He had no limitation of 
motion, contracture, incoordination, atrophy, or weakness.  
Both the June 2000 and February 2001 VA examination reports 
specifically noted that the veteran was not permanently 
bedridden.  

Another private physician stated in a December 2002 letter 
that the veteran needed assistance regarding his daily self-
care activities, that he was sedentary and mostly confined to 
bed, but was still able to ambulate with the use of a cane.

The Board finds that the above indicates that the veteran is 
not so helpless as to be in need of aid and attendance of 
another person due to a service connected disability.  He has 
no functional restrictions of his upper extremities and is 
capable of feeding himself and attending to the needs of 
nature.  He has no motor weakness, no limitation of motion, 
contracture, or incoordination.  His needs are limited to the 
use of a cane, the aid of an attendant to help him walk 
beyond a short distance, and minor assistance in getting 
dressed or bathing due to dizziness.  Although the veteran 
has asserted that he is totally helpless, and private 
physicians have submitted statements indicating that he 
requires aid and attendance, the Board finds that the VA 
examination reports, which provide a detailed description of 
the veteran's physical condition based on objective 
examination, more probative of the veteran's condition.  
Further, although the veteran asserts that most of the time 
he would lie in bed, both VA examination reports specifically 
stated that the veteran was not permanently bedridden, and 
the evidence clearly shows that the veteran is ambulatory.  
Thus, although the veteran may indeed spend time in bed, he 
is not required to remain in bed, there is no condition which 
requires him to remain in bed, and thus he is not considered 
permanently bedridden under the governing regulation.  
38 C.F.R. § 3.352.

Although the veteran has asserted blindness, he is not 
service connected for this disability.  Special monthly 
compensation is only available for disability due to service 
connected conditions under the statute.  38 U.S.C.A. 
§ 1114(l).

The veteran's service connected disabilities do not involve 
loss or loss of use of both feet or a foot and a hand.  His 
general debilitating condition is due to old age rather than 
a service connected disability, and his dizziness has not 
been attributed to a service connected disability.  Rather, 
as reported by the physician, such was due to positional 
changes.

The Board finds that the preponderance of the evidence is 
against entitlement to special monthly compensation based on 
a need for aid and attendance, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


b.  Special monthly compensation based on being permanently 
housebound

The Board finds that the veteran is not entitled to special 
monthly compensation based on being housebound.

If the veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disabilities 
independently ratable at 60 percent or more, or, (2) by 
reason of such veteran's service-connected disability or 
disabilities, is permanently housebound, then special monthly 
compensation at the housebound rate shall be established.  
For the purposes of this subsection, the requirement of 
"permanently housebound" will be considered to have been 
met when the veteran is substantially confined to such 
veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to a service-
connected disability or disabilities which it is reasonably 
certain will remain throughout such veteran's lifetime.  
38 U.S.C.A. § 1114(s) (West 2002).  

The Board notes that the veteran does not have a service-
connected disability rated as total.  The veteran has been 
awarded 60 percent for ischemic heart disease; this is his 
highest disability evaluation.  Therefore, the veteran does 
not meet the threshold requirement for special monthly 
compensation based on being permanently housebound.

The Board finds that the veteran is not entitled to special 
monthly compensation based on being permanently housebound as 
a matter of law.  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance or for being housebound is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



